Exhibit 10.4.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is entered into this 7th day of
July, 2003, effective as of July 1, 2003, by and between MYRON C. WARSHAUER (the
“Executive”) and STANDARD PARKING CORPORATION, a Delaware corporation (the
“Company”)

 

RECITALS

 

A.           The Executive and the Company (previously known as APCOA, Inc.)
have previously entered into a certain Employment Agreement dated as of March
30, 1998 (the “Employment Agreement”)

B.             The “Employment Period” ended, and the “Date of Termination”
occurred (as such quoted terms are defined in the Employment Agreement), at the
close of business on October 15, 2001, being the date on which the Executive
resigned as Chief Executive Officer (and a Board member) of the Company.

C.             The Parties desire to clarify in certain respects their
respective rights and obligations subsequent to the Date of Termination.

 

NOW, THEREFORE, in consideration of the Recitals, the sum of Ten Dollars in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the parties agree to amend the
Employment Agreement, effective as of July 1, 2003, as follows:

 

1.

 

The first sentence of paragraph 5(d) of the Employment Agreement is amended by
deleting the words

 

“and (iii) the Listed Benefits” and inserting, in lieu thereof, the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“(iii) the sum of $160,500 per annum, to be adjusted in January of 2004 and each
subsequent January up to the Cutoff Date, to reflect the change, if any, in the
Consumer Price Index for All Urban Consumers - Chicago All Items (the “CPI”)
from January, 2003, (iv) for the period from July 1, 2003 through February 28,
2004 only, the sum of $842.25 per month, and (v) beginning March 1, 2004,
$2,538.83 per month, adjusted as of March, 2004 to reflect the change, if any,
in the CPI from July, 2003 through February, 2004, said adjusted number
thereafter to be further adjusted in January of 2005 and each subsequent January
up to the Cutoff Date, to reflect the change, if any, in the CPI from March,
2004".

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

The parties acknowledge that as of July 1, 2003:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

the Company’s payment obligations to the Executive as set forth in clauses
(iii), (iv) and (v) of the first sentence of paragraph 5(d) of the Employment
Agreement, as amended pursuant to paragraph 1 above, are intended to be in

--------------------------------------------------------------------------------


 

 

 

 

 

lieu of any and all obligations that the Company otherwise may have had to
provide to the Executive the “Listed Benefits” (as defined in the Employment
Agreement, including without limitation the right to the use of a company car)
for the period from and after July 1, 2003;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

the Executive shall pay for all expenses of any kind incurred in connection with
the procurement or use of, or the benefits provided by, any of the items
comprising the Listed Benefits;

 

 

 

 

 

(c)

 

the Executive shall assume all of the Company’s obligations to Union Leasing
Company pursuant to vehicle lease number 21902; and

 

 

 

 

 

 

 

(d)

 

the Executive shall pay for all expenses incurred in connection with the
consulting services to be performed as contemplated by the final sentence of
paragraph 5(d) of the Employment Agreement; provided, however, that the Company
will reimburse the Executive for any and all extraordinary expenses that the
Executive may incur in connection with any consulting services rendered pursuant
to that sentence (it being agreed, however, that no expenses shall be considered
extraordinary unless approved as such in writing, in advance, by the Company).

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Except to the extent expressly modified above, all remaining terms and
provisions of the Employment Agreement are hereby ratified and confirmed in all
respects.

 

IN WITNESS WHEREOF, Executive and the Company have executed this First Amendment
to Employment Agreement on the date first above written, effective as of July 1,
2003.

 

THE COMPANY:

 

THE EXECUTIVE:

 

 

 

 

 

STANDARD PARKING CORPORATION,

 

/s/Myron C. Warshauer

 

a Delaware corporation formerly know as

 

Myron C. Warshauer

 

APCOA, Inc.

 

 

 

 

 

 

 

By:

 /s/James A. Wilhelm

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive

 

 

 

Officer

 

 

 

 

2

--------------------------------------------------------------------------------